UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 14-6039


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

TIMOTHY EDWARD SIMMS, a/k/a DeNasty,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.   William N. Nickerson, Senior District
Judge. (1:97-cr-00355-WMN-4; 1:13-cv-02782-WMN)


Submitted:   August 20, 2014                 Decided:   August 26, 2014


Before MOTZ, SHEDD, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Timothy Edward Simms, Appellant Pro Se. Robert Reeves Harding,
Assistant United States Attorney, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Timothy    Edward        Simms       seeks    to    appeal     the   district

court’s    order    dismissing         his     28    U.S.C.       § 2255    (2012)    motion

without prejudice as successive.                     The order is not appealable

unless    a    circuit       justice    or     judge       issues     a    certificate    of

appealability.      28 U.S.C. § 2253(c)(1)(B) (2012).                        A certificate

of appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                           28 U.S.C. § 2253(c)(2)

(2012).       When the district court denies relief on the merits, a

prisoner       satisfies        this     standard           by      demonstrating      that

reasonable      jurists        would     find        that     the     district       court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                       When the district court

denies     relief       on     procedural           grounds,       the     prisoner      must

demonstrate      both    that     the     dispositive            procedural     ruling    is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.                   Slack, 529 U.S. at 484-85.

              We have independently reviewed the record and conclude

that Simms has not made the requisite showing.                             Accordingly, we

deny a certificate of appealability and dismiss the appeal.                               To

the extent Simms moves in his informal brief for authorization

under    28    U.S.C.    § 2244    (2012)           to   file     a   successive      § 2255

motion, such motion is denied.                     Finally, we dispense with oral

                                               2
argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                      DISMISSED




                                  3